DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending and are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 8, 10-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al.,2011 (of record), in view of Grainger et al., 1995 and US 20100029674.
Nicol et al. teach a method of treating a human patient with cancer comprising administering to the patient ex-vivo culture expanded human V9V2 effector T cells. Nicol et al. teach that the T cells are expanded from PBMC with zoledronate (i.e. zoledronic acid), IL-2, and human serum (see page 779-780, in particular).  As evidenced by Grainger, human serum comprises TGF-beta, and thus the administered  T cells of Nicol et al. have been produced by a method identical to that recited in the product by process steps of the present claims.  Regarding claim 2, even though Nicol does not teach serum free medium, the manner in which the cells are produced in the present claims represent product by process steps, since the only required method step of the present claims is administering  T cells.  The cells administered in Nicol are effector anti-cancer V9V2 T cells which are structurally and functionally identical to the cells of the instant claims.  Nicol et al. further teaches administration of chemotherapy to the patients (See page 779 and Table 1, in particular). Nicol teaches administration of chemotherapy before the  T cells, as well administering the  T cells with chemotherapy, i.e. concurrent therapy, see Table 1, in particular. 

The ‘674 publication teaches that  T cell activation can treat cancer, and that it can be combined with chemotherapeutic agents for conjoint therapy, and teaches cytarabine as a suitable chemotherapeutic agent (see pages 15-16, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer cytarabine as a chemotherapy in combination with  T cells.   The ordinary artisan would be motivated to do so with a reasonable expectation of success, since Nicol teaches  T cell therapy can be combined with chemotherapy for cancer treatment, and the ‘674 publication teach that cytarabine is a chemotherapeutic agent suitable for use in cancer treatment when combine with  T cell activation.  Furthermore, selecting from known chemotherapy agents for treatment of cancer would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claim 5-7, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al., 2011 (of record), Grainger et al., 1995, and US 20100029674, as applied to claims 1-4, 8, 10-19, 21  above, and further in view of US 2005/0196385 (of record).
The teachings of Nicol, Grainger, and the ‘674 application are described above.  The administered  T cells in Nicol et al. are autologous (i.e. from PBMC of a cancer patient). Nicol does not explicitly teach that the administered  T cells are from a healthy donor.  Nicol, however, does teach that  T cells can be expanded from peripheral blood of healthy donors in higher numbers with less variability (see page 781, in particular). Nico also does not teach administration of IL-2.
The ‘385 publication teaches a method of treating a patient with cancer comprising administering to the patient ex vivo expanded T cells, and that allogeneic compositions may be envisioned (see page 6, in particular).  The ‘385 publication also  T cells (see page 6, in particular). The ‘385 publication teaches administration of IL-2 and  T cells simultaneously (i.e. concurrently, see page 6, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use healthy donor allogenic  T cells, as a cancer therapeutic as suggested by Nicol and the ‘385 publication. For example, the ordinary artisan would be motivated to do so when sufficient autologous  T cells are not available, since Nicol teaches that  T cells from healthy donors expand in higher numbers and with less variability.  Additionally, the ordinary artisan would have a reasonable expectation of success in doing so, since the ‘385 publication teaches that allogeneic donor  T cells are suitable for use in cancer therapy.  Furthermore, the ordinary artisan would be motivated to further administer IL-2 in the method made obvious by Nicol, Grainger, and the ‘074 publication in order to enhance the proliferation and survival of the  T cells, as taught by the ‘385 publication.

Claim 1-3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6,537,812, in view of Ritchie et al., 2013.
The ‘812 patent teaches a method of treating cancer comprising administering to a patient activated, expanded  T cells that kill tumor cells (i.e. “effector”  T cells, see columns 1-4, in particular).  The ‘812 patent teaches treating a human subject, and administering autologous or allogeneic cells (see columns 7-8, in particular). Although not explicitly taught it would be obvious to use a healthy donor subject as the source of allogeneic cells to avoid any complications related to adoptive immunotherapy from a diseased patient.
The ‘812 patent does not teach administering cytarabine.
Ritchie teach cytarabine is a chemotherapeutic agent that can be administered for cancer treatment in combination with adoptive immunotherapy.  In particular, Ritchie teach that such treatment is advantageous since it can reduce disease burden and also promotes homeostatic proliferation of subsequently infused immune cells (see page 2128, in particular). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer cytarabine as a chemotherapy, as taught by Richie, prior to administration of  T cells in the method of the ‘812 patent.   The ordinary artisan would be motivated to do so with a reasonable expectation of success, since Ritchie teaches that such treatment is advantageous since it can reduce disease burden and also promotes homeostatic proliferation of subsequently infused immune cells.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6,537,812, in view of Ritchie et al., 2013 and US 2005/0196385 (of record).
The teachings of the ‘812 patent and Ritchie are described above.  
They do not explicitly teach V9V2 T cells or administration of IL-2.
The ‘385 publication teaches a method of treating a patient with cancer comprising administering to the patient ex vivo expanded T cells, and that allogeneic compositions may be envisioned (see page 6, in particular).  The ‘385 publication teaches an advantageous method of production of said  T cells from PBMC that is simple and allows for very marked stimulation and expansion of  T cells (see page 1, in particular).  The ‘385 publication teaches that the  T cells are V9V2 T cells (see page 7, in particular). The ‘385 publication also teaches that IL-2 co-therapy may be given to enhance the proliferation and survival of the  T cells (see page 6, in particular). The ‘385 publication teaches administration of IL-2 and  T cells simultaneously (i.e. concurrently, see page 6, in particular). The ‘385 publication teaches that the cells can be given with other therapies (see page 6, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to the culture method that produces V9V2 T cells of the ‘385 publication as the type of  T cells.  The ordinary artisan would be motivated to do so since the ‘385 publication teaches that the V9V2 culture method is advantageous since it is simple and allows for very marked stimulation and expansion of  T cells.  Furthermore, the ordinary artisan would be motivated to further administer  T cells, as taught by the ‘385 publication.  Furthermore, regarding the product by process steps, the manner in which the cells are produced in the present claims represent product by process steps, since the only required method step of the present claims is administering  T cells.  The cells made obvious above are effector anti-cancer V9V2 T cells which are structurally and functionally identical to the cells of the instant claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/719,625 (reference application), in view of Nicol et al., 20100029674, US 2005/0196385, and Ritchie, 2011. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘625 application claims a method of treating cancer comprising administering to a cancer patient an effective amount of V9V2 T cells, wherein the T cells are obtained by culturing PBMC with a medium comprising TGF-, IL-2 and a V9V2 T cell activator. The ‘625 application further claims that the medium is serum-free, that no additional cytokines are present, that the activator is zoledronic acid, that the T cells are human T cells from a healthy patient. It would be obvious to further administer cytarabine and IL-2 to enhance treatment of cancer as taught by Nicol, 20100029674, US 2005/0196385, and Ritchie, for the same reasons set for above.  For example, Nicol teaches combined treatment with  T cells and chemotherapy and the ‘674 teaches cytarabine as a suitable chemotherapeutic treatment in combination with  T cell activation. Likewise, Ritchie teaches administration of chemotherapy such as cytarabine prior to adoptive immunotherapy both to reduce cancer burden and to enhance homeostatic proliferation of transferred cells. Furthermore, the ‘385 publication teaches combined administration of  T cells with IL-2 to enhance their proliferation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644